Citation Nr: 1419543	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-04 235	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 0 percent for a scar, postoperative pilonidal cyst.

2.  Entitlement to service connection for a back disability as secondary to service-connected scar, postoperative pilonidal cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. J.M.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2014, the Veteran testified via videoconference in a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. Also, the Board has reviewed both the Veteran's physical claims file and his file on the "Virtual VA" system to insure a total review of the evidence.

Evidence has been received subsequent to the final consideration of the claim by the RO.  Because the matter is being remanded for further development and renewed adjudication by the RO, the Board need not determine whether it may consider the additional evidence for the first time on appeal.  See 38 C.F.R. § 20.1304(c) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the February 2014 hearing before the Board, the Veteran asserted that he is entitled to a higher rating for his service-connected scar, postoperative pilonidal cyst, and that his disability has worsened since the last examination of that disability in October 2007.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, where the veteran claims a disability is worse than when originally rated and the evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination).  

Also, the November 2009 examiner with respect to the Veteran's back disability only opined as to whether the Veteran's back disability "was due to" or was "secondary to" the service-connected scar disability. 

While the VA examiner provided a thorough rationale that addressed the Veteran's theory of causation, the Board finds it appropriate, in light of remand for other reasons, to obtain an explicit opinion on both causation and aggravation.  38 C.F.R. § 3.310(b) (providing that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected).  

The Veteran appears to continue to receive treatment at VA medical treatment facilities.  See, e.g., February 2014 Hearing Tr. (noting continued treatment from the Bay Pines VA Healthcare System).  The RO should make reasonable efforts to obtain any additional VA treatment records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA records for treatment at VA facilities including, but not limited to, updated records from the Bay Pines VA Healthcare System.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

2.  When the above medical records are obtained, to the extent available, schedule the Veteran for a VA examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with any examination deemed necessary.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any necessary testing should be accomplished.

After reviewing the record and performing any examination of the Veteran or diagnostic testing deemed necessary, the examiner should address the following:

a.  The nature and extent of the Veteran's scar, postoperative pilonidal cyst, including any limitations of motion or other functional impairments.  Limitations of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

b.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's back disability is caused by the Veteran's service-connected scar, postoperative pilonidal cyst?

c.  If the examiner provides a negative response to (c), is it at least as likely as not (probability of at least 50 percent) that the Veteran's back disability is aggravated by the Veteran's service-connected scar, postoperative pilonidal cyst?

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.  

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).
